Order entered May 29, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01347-CR

                                 RICHARD BIGGS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                            Trial Court Cause No. 11CL-0993-2

                                            ORDER
        The Court GRANTS the State’s May 26, 2013 motion for extension of time to file the

State’s brief.


        We ORDER the Clerk of the Court to file the State’s brief as of the date of this order.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE